214 U.S. 218 (1909)
ADAMS EXPRESS COMPANY
v.
COMMONWEALTH OF KENTUCKY.
No. 144.
Supreme Court of United States.
Argued April 8, 1909.
Decided May 24, 1909.
ERROR TO THE CIRCUIT COURT OF HART COUNTY, STATE OF KENTUCKY.
*220 Mr. Lawrence Maxwell, with whom Mr. Joseph S. Graydon was on the brief, for plaintiff in error.
No counsel appeared for defendant in error.
*221 MR. JUSTICE BREWER, after making the foregoing statement, delivered the opinion of the court.
The jurisdiction of this court is not open to dispute. Defendant contended that the Kentucky statute as applied to *222 the transportation of liquor from State to State was in conflict with the section of the Federal Constitution vesting jurisdiction in Congress over interstate commerce. This contention was denied by the state court, and thus a question arose under the Federal Constitution decided adversely to the plaintiff in error. Western Turf Association v. Greenberg, 204 U.S. 359.
Liquor, however obnoxious and hurtful it may be in the judgment of many, is a recognized article of commerce. License Cases, 5 How. 504, 577; Leisy v. Hardin, 135 U.S. 100, 110.
In Vance v. Vandercook Company (No. 1), 170 U.S. 438, 444, Mr. Justice White, delivering the opinion of the court, said:
"Equally well established is the proposition that the right to send liquors from one State into another, and the act of sending the same, is interstate commerce, the regulation whereof has been committed by the Constitution of the United States to Congress, and, hence, that a state law which denies such a right, or substantially interferes with or hampers the same, is in conflict with the Constitution of the United States."
That the transportation is not complete until delivery to the consignee is also settled.
In Rhodes v. Iowa, 170 U.S. 412, 426, it was held that the Wilson Act "was not intended to and did not cause the power of the State to attach to an interstate commerce shipment, whilst the merchandise was in transit under such shipment, and until its arrival at the point of destination and delivery there to the consignee."
This legislation is in the exercise of the police power, a power which, generally speaking, belongs to the State, and is an attempt in virtue of that power to directly regulate commerce, but in case of conflict between the powers claimed by the State and those which belong exclusively to Congress, the former must yield, for the Constitution of the United States and the laws made in pursuance thereof are "the supreme law of the land."
*223 Section 5258 of the Revised Statutes of the United States provides:
"Every railroad company in the United States . . . is hereby authorized to carry upon and over its road . . . all passengers .. . freight, and property on their way from any State to another State, and to receive compensation therefor." New Orleans Gas Company v. Louisiana Light Company, 115 U.S. 650; Wabash, St. Louis & Pacific Railway Company v. Illinois, 118 U.S. 557.
In Atlantic Coast Line Railroad Company v. Wharton, 207 U.S. 328, 334, it was declared "that any exercise of state authority, in whatever form manifested, which directly regulates interstate commerce, is repugnant to the commerce clause of the Constitution."
In Adams Express Company v. Kentucky, 206 U.S. 129, 135, it was said:
"The testimony showed that the package, containing a gallon of whiskey, was shipped from Cincinnati, Ohio, to George Meece, at East Bernstadt, Kentucky. The transaction was therefore one of interstate commerce, and within the exclusive jurisdiction of Congress. The Kentucky statute is obviously an attempt to regulate such interstate commerce. This is hardly questioned by the Court of Appeals, and is beyond dispute under the decisions of this court."
Clearly within the cases above cited the statute before us as applied to transportation from State to State cannot be sustained.
The judgment of the Circuit Court of Hart County, Kentucky, is reversed, and the case remanded to that court for further proceedings not inconsistent with the views expressed in this opinion.
MR. JUSTICE HARLAN dissents.